Citation Nr: 0024021	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to pulmonary tuberculosis.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to 
pulmonary tuberculosis.

3.  Entitlement to an increased disability rating for 
pulmonary tuberculosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for heart disease, and denied an 
increase of a 30 percent disability rating for pulmonary 
tuberculosis.  This appeal also arises from a January 2000 
rating decision, in which the RO denied service connection 
for degenerative changes of the cervical spine.

The veteran, through his representative, appears to have 
raised the issue of entitlement to service connection for 
emphysema, claimed as secondary to pulmonary tuberculosis.  
The veteran also appears to claim entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  Neither of those issues has been 
adjudicated by the RO, and both claims are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection has been established for the veteran's 
pulmonary tuberculosis.

2.  The veteran has been diagnosed with current heart 
disorders.

3.  There are medical opinions suggesting a possible 
connection between the veteran's pulmonary tuberculosis and 
heart disorders.

4.  The veteran has not submitted competent evidence of a 
nexus between current degenerative changes of the cervical 
spine and service-connected pulmonary tuberculosis, or other 
disease or injury incurred during service.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for pulmonary tuberculosis.

6.  In 1954, the veteran was diagnosed with far advanced, 
active pulmonary tuberculosis.

7.  The RO first evaluated the veteran's pulmonary 
tuberculosis as a service-connected disability in 1954.

8.  The veteran's pulmonary tuberculosis became inactive in 
1955, and has not been shown to have reactivated since then.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for degenerative changes 
of the cervical spine is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for a disability rating in excess of 30 
percent for pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.97, Diagnostic Codes 6701, 6724 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disease

The veteran contends that he developed heart disease as a 
result or residual of his service-connected pulmonary 
tuberculosis.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well grounded claim, 
VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  For purposes of determining whether a claim is well 
grounded, the supporting evidence is presumed to be true, and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

Service connection has been established for the veteran's 
pulmonary tuberculosis, which was diagnosed in 1954.  That 
grant of service connection serves as evidence of a disorder 
during service for purposes of this secondary service 
connection claim.  The veteran's claims file contains medical 
diagnoses of current heart disorders.  Some of the medical 
records indicate a possible connection between the veteran's 
pulmonary tuberculosis and heart disorders.  The Board finds 
that the evidence is sufficient to make the veteran's claim 
for service connection for a heart disorder plausible and 
well grounded.

The evidence in the claims file includes findings of 
disorders affecting the veteran's heart.  The statements 
regarding the etiology of the veteran's heart disorders, 
however, produce an incomplete and sometimes conflicting 
picture.  The Board will remand the issue for a new 
examination and opinion, in order to clarify the likelihood 
of a causal relationship between the veteran's pulmonary 
tuberculosis and his heart disorders.

Degenerative Changes of the Cervical Spine

The veteran contends that he has neck problems that were 
caused by his service-connected pulmonary tuberculosis, or 
caused by the surgery to treat the tuberculosis.  There is no 
complaint or finding of any problem affecting the neck in the 
veteran's service medical records, nor in VA hospital records 
from 1954, 1955, and 1972.  On VA medical examination in 
August 1998, the veteran reported that he had pain in his 
neck and right shoulder whenever he lifted anything.  He also 
reported pain with motion of his neck and right shoulder.  X-
rays showed a normal right shoulder joint, and degenerative 
changes in the veteran's cervical spine.  VA examination in 
January 1999 also revealed pain on motion of the cervical 
spine, and x-ray evidence of degenerative changes of the 
cervical spine.

The claims file contains a medical diagnosis of current 
degenerative joint disease of the cervical spine.  There is 
no evidence, however, that a neck disorder was present during 
the veteran's service.  The claims file does not contain any 
medical evidence or opinion that the veteran's current neck 
pain is linked to his service, or to his service-connected 
pulmonary tuberculosis.  In the case of certain chronic 
diseases, including arthritis, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  There is no 
evidence that the veteran had arthritis or other problems 
affecting his neck during the year following his separation 
from service.  In the absence of medical evidence of a nexus 
between the veteran's current neck pain and his service or 
his service-connected tuberculosis, the claim for service 
connection for a neck disorder is not a well grounded claim.  
The claim is denied.

Pulmonary Tuberculosis

The veteran contends that a disability rating higher than the 
current 30 percent rating is warranted for his service-
connected pulmonary tuberculosis.  He notes that a 100 
percent rating was previously assigned for his tuberculosis, 
and he asserts that he is currently disabled.  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The Board finds that the veteran's 
claim for an increased rating is a well grounded claim.  The 
Board also finds that the facts relevant to the increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

VA hospital records from 1954 describe the veteran's 
pulmonary tuberculosis as active and far advanced.  In 
February 1954, the RO assigned a 100 percent disability 
rating for the veteran's far advanced active pulmonary 
tuberculosis.  The veteran remained hospitalized for 
treatment of tuberculosis for most of 1954 and 1955.  The 
treatment records indicate that the disease remained active 
until approximately August 1955.  On follow-up in July 1957, 
a VA physician found that the veteran's tuberculosis had 
remained inactive.  In May 1972, the veteran was evaluated in 
a VA hospital because of an abnormal electrocardiogram.  No 
significant respiratory impairment was found.  On VA 
examinations in August 1998 and January 1999, there were no 
signs of reactivation or recurrence of tuberculosis.

Under the rating schedule, if a veteran's pulmonary 
tuberculosis was initially evaluated on or before August 19, 
1968, pulmonary tuberculosis that is far advanced and active 
is rated as 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6701 (1999).  After the disease becomes 
inactive, it is to be rated as follows:

For two years after date of inactivity, 
following active tuberculosis, which was 
clinically identified during service or 
subsequently  ...................... 100 percent

Thereafter for four years, or in any 
event, to six years after date of 
inactivity  .......................... 50 percent

Thereafter, for five years, or to eleven 
years after date of inactivity  
.......................................... 30 percent

Following far advanced lesions diagnosed 
at any time while the disease process was 
active, minimum
  ...................................................... 30 percent

Following moderately advanced lesions, 
provided there is a continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, etc.  ........... 20 
percent

Otherwise  .......................................... 0 percent

38 C.F.R. § 4.97, Diagnostic Code 6724 (1999).

The medical records show that the veteran's pulmonary 
tuberculosis became inactive in 1955.  As his tuberculosis 
was far advanced, an ongoing minimum rating of 30 percent is 
warranted.  As there is no medical evidence that the disease 
has become active again, there is no basis for assigning a 
rating greater than 30 percent.  Therefore, the claim for an 
increased rating must be denied.


ORDER

The claim of entitlement to service connection for a heart 
disorder is well grounded.  To this extent only, the appeal 
with regard to that claim is granted.

A well grounded claim for service connection for a cervical 
spine disability not having been submitted, the claim is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for inactive pulmonary tuberculosis is denied.


REMAND

Records of medical examination and treatment of the veteran 
in the 1950s, 1970s, and 1990s contain notations of a right 
bundle branch block, right ventricular hypertrophy, coronary 
heart disease, and pulmonary hypertension.  In light of gaps 
and contradictions in the findings, the Board will remand 
this issue for an examination and opinion to clarify which 
heart disorders the veteran currently has, and the likelihood 
that each of any current heart disorders would be proximately 
due to his pulmonary tuberculosis.  The Board hereby notifies 
the veteran that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA examination to clarify the current 
diagnoses and etiology of any current 
heart disorders.  The examining physician 
should review the veteran's claims file 
and a copy of these remand instructions 
prior to the examination.  All necessary 
tests or diagnostic images should be 
completed.  The examiner should provide 
diagnoses for all current heart 
disorders, including specific findings as 
to whether the each of the following 
currently exist: right bundle branch 
block, right ventricular hypertrophy, 
coronary artery disease, pulmonary 
hypertension.  With regard to each 
current heart disorder, the examiner 
should provide an opinion as to whether 
it is as likely as not that the disorder 
is proximately due to the veteran's 
pulmonary tuberculosis and Lucite 
plombage surgery.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



